Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered September 23, 2014. The order denied the motion of defendants Joanne Leska and Robert Tarson, Jr., for leave to renew their cross motion for summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
*1288Same memorandum as in Wolfe v Wayne-Dalton Corp. ([appeal No. 1] 133 AD3d 1281 [2015]). Present — Scudder, P.J., Peradotto, Carni, Valentino and Whalen, JJ.